UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2007. ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 1-8400. AMR Corporation (Exact name of registrant as specified in its charter) Delaware 75-1825172 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (817) 963-1234 Not Applicable (Former name, former address and former fiscal year , if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.þ Large Accelerated Filer¨ Accelerated Filer¨ Non-accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesþ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value –249,121,904 shares as of October 12, 2007. INDEX AMR CORPORATION PART I:FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Statements of Operations Three and nine months ended September 30, 2007 and 2006 Condensed Consolidated Balance Sheets September 30, 2007 and December 31, 2006 Condensed Consolidated Statements of Cash Flows Nine months ended September 30, 2007 and 2006 Notes to Condensed Consolidated Financial Statements September 30, 2007 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II:OTHER INFORMATION Item 1.Legal Proceedings Item 6.Exhibits SIGNATURE PART I:FINANCIAL INFORMATION Item 1.Financial Statements AMR CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In millions, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues Passenger - American Airlines $ 4,750 $ 4,657 $ 13,749 $ 13,621 - Regional Affiliates 648 644 1,864 1,915 Cargo 196 213 597 605 Other revenues 352 333 1,042 1,025 Total operating revenues 5,946 5,847 17,252 17,166 Expenses Wages, salaries and benefits 1,721 1,694 5,047 5,103 Aircraft fuel 1,743 1,771 4,797 4,952 Other rentals and landing fees 328 317 970 967 Depreciation and amortization 307 290 892 868 Maintenance, materials and repairs 274 252 790 726 Commissions, booking fees and credit card expense 270 284 787 839 Aircraft rentals 148 154 451 449 Food service 139 133 399 386 Other operating expenses 697 668 2,085 2,001 Total operating expenses 5,627 5,563 16,218 16,291 Operating Income 319 284 1,034 875 Other Income (Expense) Interest income 90 80 257 201 Interest expense (227 ) (259 ) (703 ) (780 ) Interest capitalized 3 7 17 21 Miscellaneous – net (10 ) (97 ) (32 ) (103 ) (144 ) (269 ) (461 ) (661 ) Income Before Income Taxes 175 15 573 214 Income tax - Net Earnings $ 175 $ 15 $ 573 $ 214 Earnings Per Share Basic $ 0.70 $ 0.07 $ 2.35 $ 1.07 Diluted $ 0.61 $ 0.06 $ 1.98 $ 0.91 The accompanying notes are an integral part of these financial statements. AMR CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In millions) September 30, December 31, 2007 2006 Assets Current Assets Cash $ 161 $ 121 Short-term investments 5,229 4,594 Restricted cash and short-term investments 447 468 Receivables, net 1,166 988 Inventories, net 556 506 Other current assets 503 225 Total current assets 8,062 6,902 Equipment and Property Flight equipment, net 14,157 14,507 Other equipment and property, net 2,426 2,391 Purchase deposits for flight equipment 178 178 16,761 17,076 Equipment and Property Under Capital Leases Flight equipment, net 709 765 Other equipment and property, net 83 100 792 865 Route acquisition costs and airport operating and gate lease rights, net 1,163 1,167 Other assets 2,821 3,135 $ 29,599 $ 29,145 Liabilities and Stockholders’ Equity (Deficit) Current Liabilities Accounts payable $ 1,269 $ 1,073 Accrued liabilities 2,236 2,301 Air traffic liability 4,268 3,782 Current maturities of long-term debt 1,325 1,246 Current obligations under capital leases 138 103 Total current liabilities 9,236 8,505 Long-term debt, less current maturities 9,830 11,217 Obligations under capital leases, less current obligations 698 824 Pension and postretirement benefits 5,235 5,341 Other liabilities, deferred gains and deferred credits 3,772 3,864 Stockholders' Equity (Deficit) Preferred stock - - Common stock 255 228 Additional paid-in capital 3,470 2,718 Treasury stock (367 ) (367 ) Accumulated other comprehensive loss (1,210 ) (1,291 ) Accumulated deficit (1,321 ) (1,894 ) 828 (606 ) $ 29,599 $ 29,145 The accompanying notes are an integral part of these financial statements. AMR CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In millions) Nine Months Ended September 30, 2007 2006 Net Cash Provided by Operating Activities $ 1,945 $ 1,729 Cash Flow from Investing Activities: Capital expenditures (515 ) (348 ) Net increase in short-term investments (635 ) (1,264 ) Net decrease in restricted cash and short-term investments 21 46 Proceeds from sale of equipment and property 27 11 Other 7 (8 ) Net cash used by investing activities (1,095 ) (1,563 ) Cash Flow from Financing Activities: Payments on long-term debt and capital lease obligations (1,456 ) (831 ) Proceeds from: Issuance of common stock, net of issuance costs 497 400 Reimbursement from construction reserve account 61 107 Exercise of stock options 88 134 Net cash provided (used) by financing activities (810 ) (190 ) Net increase (decrease) in cash 40 (24 ) Cash at beginning of period 121 138 Cash at end of period $ 161 $ 114 The accompanying notes are an integral part of these financial statements. AMR CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, these financial statements contain all adjustments, consisting of normal recurring accruals, necessary to present fairly the financial position, results of operations and cash flows for the periods indicated. Results of operations for the periods presented herein are not necessarily indicative of results of operations for the entire year.The condensed consolidated financial statements include the accounts of AMR Corporation (AMR or the Company) and its wholly owned subsidiaries, including (i) its principal subsidiary American Airlines, Inc. (American) and (ii) its regional airline subsidiary, AMR Eagle Holding Corporation and its primary subsidiaries, American Eagle Airlines, Inc. and Executive Airlines, Inc. (collectively, AMR Eagle). The condensed consolidated financial statements also include the accounts of variable interest entities for which the Company is the primary beneficiary. For further information, refer to the consolidated financial statements and footnotes thereto included in the AMR Annual Report on Form 10-K/A for the year ended December 31, 2006 (2006 Form 10-K). 2. During the three months ended September 30, 2007, the Company recorded a charge of $40 million to correct certainvacation accruals included in Wages, salaries and benefits expense.Of this amount, $30 million related to the years 2003 through 2006 and $10 million related to the six months ended June 30, 2007.The adjustment was made in the 2007 third quarter as the amount of the adjustment was not material to prior periods, expected 2007 results or the trend of earnings in any period.This materiality evaluation included, among other things, the consideration of an individually immaterial out-of-period correction previously recorded in the second quarter of 2007 that had an offsetting impact of approximately $14 million.The immaterial adjustment from the second quarter of 2007 related to a revenue related estimate. 3. In March 2007, American announced its intent to pull forward the delivery of 47 Boeing 737 aircraft that American had previously committed to acquire in 2013 through 2016.During the third quarter, American accelerated the delivery of three of these aircraft into the second half of 2009.Any decisions to accelerate additional deliveries will depend on a number of factors, including future economic industry conditions and the financial conditions of the Company.As of September 30, 2007, the Company had commitments to acquire twelve Boeing 737-800s in 2009 and an aggregate of 35 Boeing 737 aircraft and seven Boeing 777 aircraft in 2013 through 2016. Future payments for all aircraft, including the estimated amounts for price escalation, are currently estimated to be approximately $2.8 billion, with the majority occurring in 2011 through 2016.However, if the Company commits to accelerating the delivery dates of a significant number of aircraft in the future, a significant portion of the $2.8 billion commitment will be accelerated into earlier periods, including 2008 and 2009.The obligation in 2008 and 2009 for the twelve aircraft already pulled forward is approximately $370 million.This amount is net of purchase deposits currently held by the manufacturer.On October 1, 2007, American exercised an option to purchase an incremental Boeing 737 aircraft for delivery in early 2009. 4. Accumulated depreciation of owned equipment and property at September 30, 2007 and December 31, 2006 was $11.8 billion and $11.1 billion, respectively.Accumulated amortization of equipment and property under capital leases was $1.2 billion and $1.1 billion at September 30, 2007 and December 31, 2006, respectively. AMR CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) 5. In April 2007, the United States and the European Union approved an “open skies” air services agreement that provides airlines from the United States and E.U. member states open access to each other’s markets, with freedom of pricing and unlimited rights to fly beyond the United States and beyond each E.U. member state.The provisions of the agreement will take effect on March 30, 2008.Under the agreement, every U.S. and E.U. airline is authorized to operate between airports in the United States and London’s Heathrow Airport.Only three airlines besides American were previously allowed to provide that Heathrow service.The agreement will result in the Company facing increased competition in serving Heathrow as additional carriers are able to obtain necessary slots and terminal facilities.However, the Company believes that American and the other carriers who currently have existing authorities and the related slots and facilities will continue to hold a significant advantage after the advent of open skies.The Company has recorded route acquisition costs (including international routes and slots) of $846 million as of September 30, 2007, including a significant amount related to operations at Heathrow.The Company considers these assets indefinite life assets under Statement of Financial Accounting Standard No. 142 “Goodwill and Other Intangibles” and as a result they are not amortized but instead are tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired.The Company completed an impairment analysis on the Heathrow routes (including slots) effective March 31, 2007 and concluded that no impairment exists.The Company believes its estimates and assumptions are reasonable, however, the market for LHR slots is still developing and only a limited number of comparable transactions have occurred to date.The Company will continue to evaluate future transactions involving purchases of slots at LHR and the potential impact of those transactions on the value of the Company’s routes and slots. AMR CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) 6. On January 1, 2007, the Company adopted Financial Accounting Standards Board Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (FIN 48).FIN 48 prescribes a recognition threshold that a tax position is required to meet before being recognized in the financial statements and provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition issues. The Company has an unrecognized tax benefit of approximately $40 million which did not change significantly during the nine months ended September 30, 2007.The application of FIN 48 would have resulted in an increase in retained earnings of $39 million, except that the increase was fully offset by the application of a valuation allowance.In addition, future changes in the unrecognized tax benefit will have no impact on the effective tax rate due to the existence of the valuation allowance.Accrued interest on tax positions is recorded as a component of interest expense but is not significant at September 30, 2007.The Company does not reasonably estimate that the unrecognized tax benefit will change significantly within the next twelve months. The Company files its tax returns as prescribed by the tax laws of the jurisdictions in which it operates.The Company is currently under audit by the Internal Revenue Service for its 2001 through 2003 tax years with an anticipated closing date in 2008.The Company’s 2004 and 2005 tax years are still subject to examination.Various state and foreign jurisdiction tax years remain open to examination as well, though the Company believes any additional assessment will be immaterial to its consolidated financial statements. As discussed in Note 8 to the consolidated financial statements in the 2006 Form 10-K, the Company has a valuation allowance against the full amount of its net deferred tax asset.The Company provides a valuation allowance against deferred tax assets when it is more likely than not that some portion, or all of its deferred tax assets, will not be realized.The Company's deferred tax asset valuation allowance decreased approximately $95 million during the nine months ended September 30, 2007 to $1.2 billion, including the impact of comprehensive income for the nine months ended September 30, 2007, changes described above from applying FIN 48 and certain other adjustments. Under special tax rules (the "Section 382 Limitation"), cumulative stock purchases by material shareholders exceeding 50% during a 3-year period can potentially limit a company’s future use of net operating losses (NOL’s). Such limitation is increased by“built-in gains”, as provided by current IRS guidance.
